DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A complete action on the merits of pending claims 1-18 follows herein.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the actuator being included within the distal, detachable portion of claim 13 must be shown or the feature canceled from the claim.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The present disclosure is unclear in regards to how an actuator can be included in the distal detachable portion to provide for all the functions set forth in the claim(s). Par. [0035] states “the actuator is included within the distal detachable portion.” Par. [0080]-[0081] discusses that the actuator can be included within the distal detachable portion, but doesn’t 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 14 recite the limitation “wherein it comprises” in the second line and third lines of the respective claims. The use of the term “it” makes the claim unclear as to which aspects of the current invention (e.g. “a device” or “a subject”) comprises the claim limitations following the term “it.” The examiner respectfully suggests changing the phrase “wherein it comprises” to the term --comprising--. For the purpose of examination, the term “it” in claims 1 and 14 is interpreted to refer to “a device” and “a method”, respectively. Claims 2-18 are also rejected due to their respective dependency on at least one of claims 1 and 14.
Claims 7 and 11 recite the limitation “wherein it further comprises.” The use of the term “it” makes the claim unclear as to which aspects of the current invention comprises the claim limitations following the term “it.” The examiner respectfully suggests changing the phrase “wherein it further comprises” to the phrase --further comprising--. For the purpose of examination, the term “it” in claims 7 and 11 is interpreted to refer to “the device”.
Claim 14 recites the limitation “optionally repeating steps b) and c)…” in the last two lines of the claim. The use of the phrase “optionally repeating” makes the claim unclear whether “repeating steps b) and c) for other portions of the endoluminal surface of the target blood vessel” is a required feature of the claim. Claims 15-18 are rejected due to their respective dependencies on claim 14. For the purpose of examination, “repeating steps b) and c) for other portions of the endoluminal surface of the target blood vessel” is interpreted to be a required feature of the claim.
Claim 16 recites the limitations "the stellate ganglion, the inferior cervical ganglion, the middle cervical ganglion, the superior cervical ganglion, the carotid body, the cavernous plexus, the ciliary ganglion and the pterygopalatine ganglion" in the last three lines of the claim. There is insufficient antecedent basis for these limitations in the claim. For the purpose of examination, “the stellate ganglion, the inferior cervical ganglion, the middle cervical ganglion, the superior cervical ganglion, the carotid body, the cavernous plexus, the ciliary ganglion and the pterygopalatine ganglion” is interpreted to mean --a stellate ganglion, an inferior cervical ganglion, a middle cervical ganglion, a superior cervical ganglion, a carotid body, a cavernous plexus, a ciliary ganglion and a pterygopalatine ganglion--.
Claim 17 recites the limitations “the internal carotid artery” and “the cervical section, the petrous section, the lacerum section, the cavernous section, the clinoid section, the ophthalmic section and the communicating section” in the last four lines of the claim. There is insufficient antecedent basis for these limitations in the claim. For the purpose of examination, “the internal carotid artery” and “the cervical section, the petrous section, the lacerum section, the cavernous section, the clinoid section, the ophthalmic section and the communicating section” is interpreted to mean --an internal carotid artery-- and --a cervical section, a petrous section, a lacerum section, a cavernous section, a clinoid section, an ophthalmic section and a communicating section--.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-9, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Abunassar et al. (hereinafter “Abunassar”) (US 2014/0276747 A1) in view of Mihalik et al. (hereinafter “Mihalik”) (US 2012/0245577 A1).
Regarding Claim 1, Abunassar teaches
a) a linear actuator (Fig. 1, Char. 36: actuator); 
b) a tubular element (Fig. 1, Char. 16: shaft) having a proximal end connected to the actuator (Fig. 1, Char. 18: proximal portion) and a distal end (Fig. 1, Char. 20: distal portion); 
(Fig. 4A-B, Char. 68: deployment member), comprising a proximal end operably connected to the actuator (Page 5, Par. [0055]: the deployment member (68) slidably passes through the elongated shaft (16) to an actuator (36)) and a distal end (Fig. 4A-B: the portion of deployment member (68) adjacent to tip (50)), and adapted to be slid along the tubular element; (Pages 5-6, Par. [0056]: the deployment member (68) is configured to move distally and proximally through the elongated shaft (16))
d) a conformable support (Fig. 4A-B, Char. 22: shaping structure) comprising a proximal end operably connected to the tubular element's distal end (Fig. 4A-B: the proximal end of shaping structure (22) is operably connected to the distal portion of shaft (16)), and a distal end operably connected to the flexible shaft's distal end (Fig. 4A-B: the distal end of shaping structure (22) is operably connected to the distal portion of deployment member (68) at tip (50)), having a portion of its length helically wrapped about a distal portion of the flexible shaft so to define a radius and a pitch (Fig. 4A-B: shaping structure (22) is helically wrapped deployment member (68) and has a radius and a pitch); and 
e) a plurality of electrodes operably disposed along the helically configured portion of the conformable support (Fig. 4A-B, Char. 24: electrode), and electrically connectable to a generator (Page 4, Par. [0042]), adapted to contact the endoluminal surface of a blood vessel of the subject and deliver electrical energy (Pages 5-6, Par. [0056]: the electrodes (24) move a radial distance to engage the walls of the renal artery)
(Pages 5-6, Par. [0056]: Deployment member (68) moves distally and proximally through the shaft (16) such that the distal region of shaping structure (22) moves accordingly between a delivery and deployed state. As a result, the electrodes (24) to move a radial distance to engage the walls of the renal artery. Page 40, Par. 0040: transformation between the delivery and deployed state occurs via actuator (36))
Abunassar does not explicitly teach the actuator is a rotational actuator.
Mihalik, in an analogous device, teaches the use of a rotational actuator. (Page 4, Par. [0045]: manipulation of the actuator element causes both translation and rotation of the shaft.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Abunassar to incorporate the teachings of Mihalik and use a rotational and linear actuator. Doing so would allow for improved control over the position of the treatment assembly (21) of Abunassar with respect to the target tissue as suggested by Mihalik: Page 4, Par. [0045].
Regarding claim 4, Abunassar teaches the plurality of electrodes are bundled in groups of electrodes. (Page 4, Par. [0042]: two or more electrodes (24) may be electrically coupled to the same supply wire)
Regarding claim 5, Abunassar teaches the electrodes are activated in a mono-, bi- or multipolar fashion. (Page 6, Par. [0060]: the electrodes (24) may be operated in a monopolar mode)
Regarding claim 6, Abunassar teaches the actuator is operated through manual means, hydraulic means, pneumatic means, electromechanical means, computer-aided means or combinations thereof. (Page 4, Par. [0040]: Actuator (36) can comprise a knob, pin, or lever carried by the handle (34). A knob, pin, or lever would be considered manual means.)
Regarding claim 7, Abunassar teaches a generator operably connected to the plurality of the electrodes. (Page 4, Par. [0042]: energy generator (26) is configured to generate a selected form and magnitude of energy for delivery via the electrodes (24))
Regarding claim 8, Abunassar teaches the generator is a radio frequency generator for the delivery of radio frequency energy for nerve ablation. (Page 4, Par. [0042]: Generator (26) can be a RF generator)
Regarding claim 9, Abunassar teaches the conformable support further comprises at least one sensor adapted to sense a physical or physiological parameter of the subject. (Page 4, Par. [0043]: Sensors such as one or more temperature, impedance, pressure optical, flow, chemical or other sensors may be located proximate to or within the electrodes (24))
Regarding claim 14, Abunassar teaches 
a) reaching a target blood vessel of the subject in proximity with a nervous tissue by advancing the tubular element through an access point (Pages 4-5, Par. [0046]: The device is inserted into a patient via an access site in the femoral, brachial, radial or axillary artery. Using one of these access sites, the device is positioned within a renal artery to access and treat the renal plexus.); 
b) adapting the radius and/or the pitch of the helically configured portion of the conformable support via an actuator's driven extension, retraction and/or rotation of the flexible shaft (Pages 5-6, Par. [0056]: Deployment member (68) moves distally and proximally through the shaft (16) such that the distal region of shaping structure (22) moves accordingly between a delivery and deployed state. As a result, the electrodes (24) to move a radial distance to engage the walls of the renal artery. Page 40, Par. [0040]: transformation between the delivery and deployed state occurs via actuator (36)) so that the electrodes contact a portion of the endoluminal surface of the target blood vessel; (Pages 4-5, Par. [0046]: the treatment assembly is radially expanded until the electrodes are in stable contact with the inner wall of the renal artery.)
c) activating a generator operably connected to the plurality of the electrodes so that one or more electrodes deliver electrical energy to the target blood vessel; (Pages 4-5, Par. [0046]: Energy is applied, via electrodes (24), to the tissue to induce neuromodulating effects on the renal artery and renal plexus.) 
Abunassar does not explicitly teach repeating steps b) and c) for other portions of the endoluminal surface of the target blood vessel. However, one of ordinary skill in the art would recognize that the steps of adapting the radius and/or the pitch of the helically configured portion of the conformable support via an actuator’s driven extension, retraction, and/or rotation of the flexible shaft so that the electrodes contact 
Regarding claim 18, Abunassar teaches the electrical nerve modulation is nerve ablation (Page 5, Par. [0047]) and the generator is a radio- frequency generator. (Page 4, Par. [0042]: Generator (26) can be a RF generator) 
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Abunassar (US 2014/0276747 A1) in view of Mihalik (US 2012/0245577 A1), as applied to claim 1 above, and further in view of Mauch (US 2015/0230859 A1).
Regarding claims 2 and 3, the combination of Abunassar/Mihalik, as applied to claim 1 above, does not explicitly teach the conformable support is substantially made of one or more soft polymeric materials or that the electrodes are compliant.
Mauch, in an analogous device, teaches the use of a conformable support structure (Fig. 2A-B, Char. 210: support structure) that is substantially made of one or more soft polymeric materials (Page 3, Par. [0029]) and that the electrodes within the support structure are compliant. (Page 3, Par. [0031]: The electrodes (106) are made from a suitable electrically conductive material such as metal, which would be flexible)
(Page 3, Par. [0029]) which would be easier to manipulate than a more rigid support/electrode structure.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Abunassar (US 2014/0276747 A1) in view of Mihalik (US 2012/0245577 A1), as applied to claim 9 above, and further in view of WANG (US 2015/0289770 A1).
Regarding claim 10, the combination of Abunassar/Mihalik, as applied to claim 9 above, teaches controlling a generator (26) operably connected to a plurality of electrodes (24) via an automated control algorithm. (Page 4, Par. [0042])
The combination of Abunassar/Mihalik, as applied to claim 9 above, does not explicitly teach at least one sensor adapted to reveal the position of a nervous tissue in the periphery of a blood vessel and using the sensed position to control a generator so that one or more electrodes deliver spatially selective electrical energy to the nervous tissue. 
WANG, in an analogous device, teaches a radiofrequency ablation device that uses electrical stimulation to map segments of the renal artery lumen to determine the location of renal nerves of importance via monitoring of a physiological response or (Page 9-10, Par. [0126])
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Abunassar/Mihalik, as applied to claim 9 above, to incorporate the teachings of WANG and include a method for mapping the position of a target nervous tissue in the periphery of a blood vessel and feedback activate the generator (26) so that one or more of the electrodes (24) can be individually controlled to deliver spatially selective electrical energy to the tissue. Doing so would allow for more precise targeting of the nervous tissue, helping to minimize unnecessary or accidental damage to tissue surrounding the target tissue.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Abunassar (US 2014/0276747 A1) in view of Mihalik (US 2012/0245577 A1), as applied to claim 1 above, and further in view of Spenser et al. (hereinafter “Spenser”) (US 2011/0224769 A1).
Regarding claim 11, the combination of Abunassar/Mihalik, as applied to claim 1 above, does not explicitly teach a means for fixedly grafting to the internal wall of a blood vessel.
Spenser, in a similar field of endeavor, teaches a means for fixedly grafting to the internal wall of a blood vessel. (Fig. 7 A-C; Pages 2-3, Par. [0030]: a plurality of wire loops (71) protruding from a shaft ring (72))
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of .
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Abunassar (US 2014/0276747 A1) in view of Mihalik (US 2012/0245577 A1), as applied to claim 1 above, and further in view of Beetel et al. (hereinafter “Beetel”) (US 2014/0277310 A1).
Regarding claim 12, the combination of Abunassar/Mihalik, as applied to claim 1 above, does not explicitly teach a distal portion comprising the conformable support is detachable from the rest of the device.
Beetel, in a similar field of endeavor, teaches an ablation catheter used for neuromodulation comprising a distal portion that is detachable from the rest of the device. (Fig. 1-2; and Page 2-3, Par. [0023]: neuromodulation unit (108) can be directly attches to the distal end portion (110) by a mechanical junction (115) configured to allow the neuromodulation unit (108) to separate from the distal end portion (110).)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Abunassar/Mihalik, as applied to claim 1 above, to incorporate the teachings of Beetel and include a similar mechanical junction and tether (116) within Abunassar’s deployment member (68) such that a distal end of deployment member (68) and (Beetel: Page 2, Par. [0017])
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Abunassar (US 2014/0276747 A1) in view of Mihalik (US 2012/0245577 A1), as applied to claim 14 above, and further in view of Zarins et al. (hereinafter “Zarins”) (US 2015/0065945 A1).
Regarding claims 15 and 16, the combination of Abunassar/Mihalik, as applied to claim 14 above does not explicitly teach the nervous tissue forms part of the sympathetic nervous system, and is at least one of the group consisting of: the stellate ganglion, the inferior cervical ganglion, the middle cervical ganglion, the superior cervical ganglion, the carotid body, the cavernous plexus, the ciliary ganglion and the pterygopalatine ganglion.
Zarins, in a similar field of endeavor, teaches the nervous tissue forms part of the sympathetic nervous system (Page 3, Par. [0025]: a stellate ganglion is a sympathetic ganglion), and is at least one of the group consisting of: the stellate ganglion, the inferior cervical ganglion, the middle cervical ganglion, the superior cervical ganglion, the carotid body, the cavernous plexus, the ciliary ganglion and the pterygopalatine ganglion. (Page 12, Claim 9: A method of ablating the stellate ganglion with radiofrequency energy.)
(Page 9, Par. [0063])
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Abunassar/Mihalik, as applied to claim 14 above, to incorporate the teachings of Zarins and also target/ablate the stellate ganglia of a patient for the predictable result of being able to treat conditions such as Raynaud’s phenomenon, hyperhidrosis, and cardiac arrhythmias that are treatable via neuromodulation of nervous tissue other than the renal plexus.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Abunassar (US 2014/0276747 A1) in view of Mihalik (US 2012/0245577 A1), as applied to claim 14 above, and further in view of Kume et al. (hereinafter “Kume”) (US 2017/0296798 A1).
Regarding claim 17, the combination of Abunassar/Mihalik, as applied to claim 14 above, does not explicitly teach the target blood vessel is at least one segment of the internal carotid artery in a group consisting of: the cervical section, the petrous section, the lacerum section, the cavernous section, the clinoid section, the ophthalmic section and the communicating section.
		Kume, in a similar field of endeavor, teaches advancing an access sheath of a transcarotid access system through the internal carotid artery and into the distal cervical or petrous sections of the internal carotid artery or beyond. (Page 14, Par. [0111]) 
(Page 1, Par [0007])
Additionally, a catheter may be inserted into the access sheath. (Pages 6-7, Par. [0063]) The catheters travelling through the access would be able to access and treat target tissues at the distal end of the access sheath.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Abunassar/Mihalik to incorporate the teachings of Kume and utilize a transcarotid access sheath to travel through the internal carotid artery to the cervical or petrous sections of the internal carotid artery. One of ordinary skill in the art would recognize that the combination of Abunassar/Mihalik, as applied to claim 14 above, can be used to treat nervous tissue in areas outside of the femoral artery region, such as the cervical or petrous sections of the carotid artery, in order to treat various conditions that require the ablation/neuromodulation of nervous tissue outside of the femoral artery region for treatment. Using the common carotid artery as an access point to travel through the internal carotid artery, to the cervical and petrous sections of the internal carotid artery, provides the benefits of both a large access point, and a closer proximity to possible target locations in the intracranial and cerebral arteries than the femoral artery, as discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SHEA BORSCH whose telephone number is (571)272-5681.  The examiner can normally be reached on Monday-Thursday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 5712724764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        

/N.S.B./             Examiner, Art Unit 3794